"FlLiDlS COURT OF APPEALS
                                                             12thCoj^ofA|^a!BD^rict




                                                                              FILE COPY



           RE:    Case   No.   15-0573                                   DATE:    8/3/2015
           COA #:      12-15-00126-CV           TC#
STYLE:     IN    THE   INTEREST   OF   T.   W    C.    w     JR     W.    W      S.   W
AND   D.   W.,    CHILDREN
      v.




      Today the Supreme Court of Texas received and filed a
motion for extension of time to file petition for review
pursuant to Rule 53.7(f) in the above numbered and styled
case.




                                  MS.       CATHY     S.   LUSK
                                  CLERK,        TWELFTH COURT OF APPEALS
                                  1517 WEST FRONT, SUITE 354
                                  TYLER, TX  75702